UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2009 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE EXCHANGE ACT For the transition period fromto Commission file number 001-15757 IMAGEWARE SYSTEMS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0224167 (State or Other Jurisdiction of Incorporation or (IRS Employer Identification No.) Organization) 10883 Thornmint Road San Diego, CA 92127 (Address of Principal Executive Offices) (858) 673-8600 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-12 of the Exchange Act).YesoNox The number of shares of Common Stock, with $0.01 par value, outstanding on April 27, 2010 was 22,785,911. IMAGEWARE SYSTEMS, INC. INDEX PARTI. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets as of March31, 2009 (unaudited) and December31, 2008 3 Condensed Consolidated Statements of Operations for the three months ended March31, 2009 and 2008 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended March31, 2009 and 2008 (unaudited) 5 Condensed Consolidated Statements of Comprehensive Loss for the three months ended March31, 2009 and 2008 (unaudited) 6 Notes to unaudited Condensed Consolidated Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 ITEM 4. Controls and Procedures 28 PARTII. OTHER INFORMATION 29 ITEM 1A. Risk Factors 29 ITEM 6. Exhibits 31 SIGNATURES 32 2 PARTI FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS IMAGEWARE SYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, except share amounts) March31, December31, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $28 (unaudited) and $28at March31,2009 and December31, 2008, respectively Inventory, net 70 19 Other current assets Total Current Assets Property and equipment, net 84 Other assets 37 Pension assets Intangible assets, net of accumulated amortization Goodwill Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable $ $ Deferred revenue Billings in excess of costs and estimated earnings on uncompleted contracts Accrued expenses Notes payable to related parties 98 Total Current Liabilities Secured note payable, net of discount — Additional financing obligation, net of discount — Pension obligation Total Liabilities Shareholders’ equity: Preferred stock, authorized 4,000,000 shares: SeriesB convertible redeemable preferred stock, $0.01 par value; designated 750,000 shares,389,400 shares issued, and 239,400 shares outstanding at March31, 2009 andDecember31, 2008; liquidation preference $645 and $632 at March31, 2009 and December31,2008, respectively 2 2 SeriesC convertible non-redeemable preferred stock, $0.01 par value; designated 3,500 shares, 2,500 shares issued, and 2,200 shares outstanding at March31, 2009 and December31, 2008; liquidation preference $2,647 and $2,604 at March31, 2009 and December31, 2008, respectively — — SeriesD convertible non-redeemable preferred stock, $0.01 par value; designated 3,000 shares, 2,198 shares issued, and 2,198 shares outstanding at March31, 2009 and December31, 2008; liquidation preference $2,472 and $2,428 at March31, 2009 and December31, 2008, respectively — — Common stock, $.01 par value, 50,000,000 shares authorized; 18,163,487 (unaudited) and 18,163,487 shares issued at March31, 2009 and December31, 2008, respectively,and 18,156,783 (unaudited) and 18,156,783 shares outstanding at March31, 2009 and December31, 2008, respectively Additional paid in capital Treasury stock, at cost - 6,704 shares (64 ) (64 ) Accumulated other comprehensive income 46 44 Accumulated deficit (88,249 ) (87,201 ) Total Shareholders’ deficit (1,769 ) (1,032 ) Total Liabilities and Shareholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 IMAGEWARE SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, except share and per share amounts) (Unaudited) THREEMONTHSENDED MARCH31, Revenues: Product $ $ Maintenance Cost of revenues: Product Maintenance Gross profit Operating expenses: General& administrative Sales and marketing Research& development Depreciation and amortization 33 Loss from operations (838 ) (1,937 ) Interest expense (income), net (5 ) Change in fair value of financing obligation 90 — Other income, net (11 ) (28 ) Loss from operations before income taxes (1,048 ) (1,904 ) Income tax expense (benefit) — — Net loss $ ) $ ) Preferred dividends (99 ) (84 ) Amortization of beneficial conversion feature on preferred stocks — (1,794 ) Net loss available to common shareholders $ ) $ ) Basic and diluted loss per common share — see Note 2: Continuing operations $ ) $ ) Preferred Dividends — — Beneficial conversion feature on preferred stocks — (0.11 ) Basic and diluted loss per common share - see Note 2 $ ) $ ) Weighted-average shares outstanding (basic and diluted) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 IMAGEWARE SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) ThreeMonthsEnded March31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization 33 Amortization of debt discount and debt issuance costs — Change in fair value of additional financing obligation 90 — Stock based compensation 69 92 Change in assets and liabilities Accounts receivable, net (208 ) Inventory, net (51 ) (95 ) Other assets 28 (53 ) Pension assets 28 (63 ) Accounts payable (69 ) Accrued expenses 99 (84 ) Deferred revenue 29 Billings in excess of costs and estimated earnings on uncompleted contracts (127 ) — Pension obligation (30 ) 62 Total adjustments Net cash used in operating activities (636 ) (1,061 ) Cash flows from investing activities Purchase of property and equipment (5 ) (26 ) Acquisition of business, net of cash acquired — (159 ) Net cash used in investing activities (5 ) (185 ) Cash flows from financing activities Proceeds from issuance of notes payable with warrants — Financing issuance costs of notes payable (155 ) — Proceeds from exercised stock purchase warrants — Net cash provided by financing activities Effect of exchange rate changes on cash 1 (39 ) Net increase (decrease) in cash and cash equivalents (743 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $
